United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1195
                                   ___________

Wayne Robinson,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                         Submitted: November 7, 2001

                              Filed: November 26, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges
                             ___________

PER CURIAM.

      Wayne Robinson appeals the district court’s1 decision affirming the
Commissioner’s denial of disability insurance benefits.           We review the
Commisioner’s denial of benefits to determine whether it is supported by substantial
evidence on the record as a whole, which includes new evidence submitted to the
Appeals Council, see Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000), but


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
does not include the evidence Robinson seeks to submit with this appeal, see Delrosa
v. Sullivan, 922 F.2d 480, 483-84 (8th Cir. 1991) (refusing to consider new evidence
submitted on appeal).

      Based upon our careful review of the record, the judgment is affirmed. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-